          Case 1:20-cv-07484-KPF Document 3 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                 :
                                                      :     20 Civ. 7484 (KPF)
GONZALO J. DUNIA,                                     :
                                                      :   Case No. 18-13541 (CGM)
                      Debtor.                         :
                                                      :   BANKRUPTCY APPEAL
                                                      :   SCHEDULING ORDER
------------------------------------------------------x

KATHERINE POLK FAILLA, District Judge:

       The above-captioned bankruptcy appeal has been assigned to me for all

purposes. The appeal was docketed in the United States District Court for the

Southern District of New York.

       Rule 8009 of the Federal Rules of Bankruptcy Procedures requires the

appellant to file “a designation of the items to be included in the record on ap-

peal and a statement of the issues to be presented” within 14 days after filing

of the notice of appeal. The Rule further provides that within 14 days after the

service of the appellant’s statement, the appellee may file and serve on the ap-

pellant a designation of additional items to be included in the record on appeal

and, if the appellee has filed a cross-appeal, the appellee as cross appellant

shall file and serve a statement of the issues to be presented on the cross ap-

peal and designation of additional items to be included in the record. See also

Local Civil Rule 8009-1 (filing requirements for designated items).

       The filing of appeal briefs is not excused in this case. The briefing sched-

ule and format and length specifications set forth in the applicable provisions

of Federal Rules of Bankruptcy Procedure 8014 through 8018 shall govern un-
         Case 1:20-cv-07484-KPF Document 3 Filed 09/14/20 Page 2 of 2




less otherwise ordered by the Court. The time limits set forth in Rule 8018 are

adopted as the Order of this Court, so that the appellant must serve and file a

brief within 30 days after the docketing of notice that the record has been

transmitted or is available electronically; the appellee must serve and file a

brief within 30 days after service of the appellant’s brief; and the appellant may

serve and file a reply brief within 14 days after service of the appellee’s brief,

provided that the reply brief is filed at least 7 days before scheduled argument

absent leave from the Court.

      THE FAILURE TO COMPLY WITH THIS ORDER AND/OR THE TIME

LIMITS IN RULES 8002, 8009, OR 8018 WILL RESULT IN DISMISSAL OF THE

APPEAL (IN THE CASE OF APPELLANT) OR CONSIDERATION OF THE APPEAL

WITHOUT AN APPELLEE’S BRIEF (IN THE CASE OF THE APPELLEE).

      Counsel are directed to review and comply with the Court’s Individual

Rules of Practice in Civil Cases (available at the Court’s website,

http://nysd.uscourts.gov/judge/Failla) to the extent they are not inconsistent

with the Federal Rules of Bankruptcy Procedures. The premotion conference

requirement under my Individual Practices is waived for any party moving to

dismiss an appeal for failure to comply with Rules 8002, 8006, and/or 8009.

See In re Christine Charter Lynch, 430 F.3d 600 (2d Cir. 2005) (per curiam).

      SO ORDERED.

Dated:       September 14, 2020
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge



                                          2
